368 U.S. 16 (1961)
NATIONAL ASSOCIATION FOR THE ADVANCEMENT OF COLORED PEOPLE
v.
GALLION, ATTORNEY GENERAL OF ALABAMA, ET AL.
No. 303.
Supreme Court of United States.
Decided October 23, 1961.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT.
Robert L. Carter, Fred D. Gray, Arthur D. Shores, Orzell Billingsley, Jr. and Peter Hall for petitioner.
MacDonald Gallion, Attorney General of Alabama, and Willard W. Livingston, Leslie Hall and Gordon Madison, Assistant Attorneys General, for respondents.
PER CURIAM.
The petition for a writ of certiorari is granted. The judgment below is vacated, and the case is remanded to the Court of Appeals with instructions to direct the District Court to proceed with the trial of the issues in this action unless within a reasonable time, no later than January 2, 1962, the State of Alabama shall have accorded to petitioner an opportunity to be heard on its motion to dissolve the state restraining order of June 1, 1956, and upon the merits of the action in which such order was issued. Pending the final determination of all proceedings in the state action, the District Court is authorized to retain jurisdiction over the federal action and to take *17 such steps as may appear necessary and appropriate to assure a prompt disposition of all issues involved in, or connected with, the state action. Truax v. Corrigan, 257 U.S. 312, 331-334.
MR. JUSTICE STEWART took no part in the consideration or decision of this case.